Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

  EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Ridsdale on 9/1/21.
The application has been amended as follows: 
1.	(Cancelled)
2.	(Proposed)	A method including:
identifying by a gateway device 
determining by an automation computing device in communication with the gateway device 
determining by automation computing device, in response to identifying that the first trade order and the second trade order are to be modified, a second priority factor for the second trade order, wherein the second priority factor is based on a difference between a second modified price for the second trade order a corresponding second market price, wherein the second modified price is what a price for the second trade order will be as a result of processing a modification for the second trade order;
detecting by automation computing device that the first priority factor and the second priority factor are equal;
determining by automation computing device, in response to detecting that the first priority factor and the second priority factor are equal, a third priority factor for the first trade order wherein the third priority factor is based on a quantity of the first trade order;
determining by automation computing device, in response to detecting that the first priority factor and the second priority factor are equal, a fourth priority factor for the second trade order wherein the third priority factor is based on a quantity of the second trade order;
processing by automation computing device the modification for the first trade order prior to processing the modification for the second trade order when the third priority factor is larger than the fourth priority factor by sending a first request message to the first electronic exchange to modify the first trade order, and subsequently sending a second request message to the second electronic exchange to modify the second trade order; and
processing by automation computing device the modification for the second trade order prior to processing the modification for the first trade order when the fourth priority factor is larger than the third priority factor by sending a second request message to the second electronic exchange to modify the second trade order, and subsequently sending a first request message to the first electronic exchange to modify the first trade order.
3.	(Previously Presented)	The method of claim 2, wherein the first electronic exchange is the same electronic exchange as the second electronic exchange.
4.	(Previously Presented)	The method of claim 2, wherein the first electronic exchange is a different electronic exchange than the second electronic exchange.
5.	(Previously Presented)	The method of claim 2, wherein the first trade order is for the same tradeable object as the second trade order.
6.	(Previously Presented)	The method of claim 2, wherein the first trade order is for a different tradeable object than the second trade order.
7.	(Previously Presented)	The method of claim 2, wherein at least one of the modification of the first trade order and the modification of the second trade order includes modifying an order parameter.
8.	(Previously Presented)	The method of claim 7, wherein the order parameter is one of: an order quantity and an order price.
9.	(Previously Presented)	The method of claim 2, wherein one of the modification of the first trade order and the modification of the second trade order includes canceling the corresponding trade order.
10.	(Previously Presented)	The method of claim 2, wherein the corresponding first market price and the corresponding second market price represent a same price indicator for the first trade order and the second trade order.
11.	(Previously Presented)	The method of claim 2, wherein the corresponding first market price and the corresponding second market price represent a different price indicator for the first trade order and second trade order.
12.	(Previously Presented)	The method of claim 2, wherein the at least one of the corresponding first market price and the corresponding second market price is based on at least one of: a best bid price, a best ask price, a last traded price, and a theoretical price.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2- 12 are allowed. 

The instant application is a continuation of US Patent applications 12/492536 and 15/637911 and is a set of method claims with similar elements as the system claims, now patents 9727913 and 10726480. 

The most relevant art found on further search is Patent 6536037 to Guheen and 5790952 to Seazholtz and US Patent 5613204 to Haberman. 


“Electronic Trading in Financial Markets, “by Terrence Hendershott was further identified as a prior art. 
The rational for allowance is the same as that presented in US Patent 972913.

The instant claims are similar in scope to those found in the patent 10726480 and 9727913 which is the parent case. A terminal disclaimer was requested on 8/30/21. 

The art of record does not teach or disclose, “a priority factor” for trading where the priority factors are “equal”.

detecting by automation computing device that the first priority factor and the second priority factor are equal;
determining by automation computing device, in response to detecting that the first priority factor and the second priority factor are equal, a third priority factor for the first trade order wherein the third priority factor is based on a quantity of the first trade order;
determining by automation computing device, in response to detecting that the first priority factor and the second priority factor are equal, a fourth priority factor for the second trade order wherein the third priority factor is based on a quantity of the second trade order;







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698